1

2

3

4

5

6                         UNITED STATES DISTRICT COURT
7                               EASTERN DISTRICT OF CALIFORNIA

8

9     MARK SHAWN FEATHERS,                               Case No. 1:15-cv-00090-DAD-SKO (PC)
10                       Plaintiff,                      ORDER ON STIPULATION FOR
                                                         VOLUNTARY DISMISSAL WITH
11           v.                                          PREJUDICE, FED. R. CIV. P. 41
12    S. SHERMAN,                                        (Doc. 55)
13                       Defendant.                      CLERK OF THE COURT TO CLOSE CASE
14

15          Plaintiff, Mark Shawn Feathers, is a state prisoner proceeding pro se and in forma

16   pauperis in this civil rights action pursuant to 42 U.S.C. ' 1983. This action proceeds solely

17   against Defendant Stu Sherman. On March 1, 2019, the parties filed a stipulation of voluntary

18   dismissal with prejudice of this matter pursuant to Federal Rule of Civil Procedure 41(a)(1)(A).

19   Rule 41(a)(1)(A), in relevant part, reads:

20          the plaintiff may dismiss an action without a court order by filing: (i) a notice of
            dismissal before the opposing party serves either an answer or a motion for
21          summary judgment; (ii) a stipulated dismissal signed by all parties who have
            appeared.
22
     Rule 41(a)(1)(A)(ii) thus allows the parties to dismiss an action voluntarily, after service of an
23
     answer, by filing a written stipulation to dismiss signed by all of the parties who have appeared,
24
     although an oral stipulation in open court will also suffice. Carter v. Beverly Hills Sav. & Loan
25
     Asso., 884 F.2d 1186, 1191 (9th Cir. 1989); Eitel v. McCool, 782 F.2d 1470, 1472-73 (9th Cir.
26
     1986). Once the stipulation between the parties who have appeared is properly filed or made in
27
     open court, no order of the court is necessary to effectuate dismissal. Fed. R. Civ. Pro.
28
                                                        1
1    41(a)(1)(ii); Eitel, 782 F.2d at 1473 n.4. “Caselaw concerning stipulated dismissals under Rule

2    41(a)(1)(ii) is clear that the entry of such a stipulation of dismissal is effective automatically and

3    does not require judicial approval.” In re Wolf, 842 F.2d 464, 466 (D.C. Cir. 1989); Gardiner v.

4    A.H. Robins Co., 747 F.2d 1180, 1189 (8th Cir. 1984); see also Gambale v. Deutsche Bank AG,

5    377 F.3d 133, 139 (2d Cir. 2004); Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074,

6    1077 (9th Cir. 1999) cf. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (addressing

7    Rule 41(a)(1) dismissals).

8             Because the parties have filed a stipulation for dismissal of this case with prejudice under

9    Rule 41(a)(1)(A)(ii) that is signed by all parties who have made an appearance, this case has
     terminated. See Fed. R. Civ. Pro. 41(a)(1)(A)(ii); In re Wolf, 842 F.2d at 466; Gardiner, 747 F.2d
10
     at 1189; see also Gambale, 377 F.3d at 139; Commercial Space Mgmt, 193 F.3d at 1077; cf.
11
     Wilson, 111 F.3d at 692.
12
              Therefore, IT IS HEREBY ORDERED that the Clerk is ordered to close this case in light
13
     of the filed and properly signed Rule 41(a)(1)(A)(ii) Stipulation For Voluntary Dismissal With
14
     Prejudice.
15

16
     IT IS SO ORDERED.
17

18
     Dated:       March 4, 2019                                     /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28
                                                         2
